Citation Nr: 0429827	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for caries, 
generalized, moderate to severe, periodontitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for impaired 
masticatory function.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to May 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision which determined 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claims service 
connection for caries, generalized, moderate to severe, 
periodontitis; and for service connection for impaired 
masticatory function.  The veteran filed a timely notice of 
disagreement with this decision in November 2002.  
Thereafter, he perfected his appeal in February 2003, 
following the RO's issuance of a statement of the case in 
November 2002.


FINDINGS OF FACT

1.  In May 1993, the RO issued a decision that denied service 
connection for caries, generalized, moderate to severe, 
periodontitis; and denied service connection for impaired 
masticatory function.

2.  The veteran filed a notice of disagreement with this in 
July 1993; however, he did not timely file a substantive 
appeal of this decision following the RO's issuance of a 
November 1993 statement of the case.  

3.  Evidence received since the May 1993 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence does not raise a reasonable 
possibility of substantiating either claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
caries, generalized, moderate to severe, periodontitis, and 
the May 1993 RO decision remains final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
impaired masticatory function, and the May 1993 RO decision 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the October 2002 rating decision, the 
November 2002 statement of the case, and the May 2003 
supplemental statement of the case, the veteran has been 
notified with regard to the evidence necessary to reopen and 
substantiate his claims for service connection for caries, 
generalized, moderate to severe, periodontitis; and for 
service connection for impaired masticatory function.  He has 
been informed of his and the VA's respective duties to obtain 
evidence.  In September 2002, prior to the decision on 
appeal, the RO sent correspondence to the claimant informing 
him of his rights and responsibilities under the Veterans 
Claims Assistance Act of 2000.  The letter informed him of 
the evidence needed to substantiate his claims, and indicated 
that the VA would assist him in obtaining any pertinent 
evidence he would identify.  Thereafter, in April 2003, the 
veteran was specifically advised to provide any evidence not 
already submitted.  The RO has obtained all treatment records 
identified by the claimant.  A VA examination is not 
warranted until a previously denied claim has been reopened 
by new and material evidence.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The veteran's claim for service connection for caries, 
generalized, moderate to severe, periodontitis; and for 
service connection for impaired masticatory function were 
previously denied by the RO in a May 1993 rating decision.  
The veteran filed a notice of disagreement with this in July 
1993; however, he did not timely file a substantive appeal of 
this decision following the RO's issuance of a November 1993 
statement of the case.  Accordingly, this decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant application to reopen, which 
was dated in April 2002 and received by the RO in May 2002.  
66 Fed. Reg. 45620 (2001).  

As for his original claim for service connection for caries, 
generalized, moderate to severe, periodontitis, the RO's May 
1993 decision denied service connection for this condition 
stating it was a natural resorption not subject to 
compensation benefits under VA regulations.  The RO's 
decision also noted that there was no evidence of any 
inservice dental trauma having been incurred by the veteran.  
As for his claim for service connection for impaired 
masticatory function, the RO's May 1993 decision concluded 
that this condition existed prior to the veteran's entry into 
active duty service, and was not aggravated therein.  

Evidence in the claims folder at that time included the 
veteran's service medical records.  His induction 
examination, performed in November 1981, noted a well-healed 
scar on the left side of his jaw.  A medical history report, 
completed at that time, noted that he was treated for a 
broken his jaw in August 1976 at Kings County Hospital. 

It is also noteworthy that the RO's May 1993 decision found 
granted service connection for teeth extractions numbered 9, 
10, 11, 13, 20, 29, and 31, and that the veteran was informed 
of his right to be treated at the VA hospital for this 
condition.

As with any disorder, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Moreover, service connection may be granted for 
dental disease, or injury of individual teeth or periodontal 
tissues shown to have been incurred in or aggravated by 
service. 38 C.F.R. § 3.381(b).  At the same time, however, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a).  In 
addition, for each such non-compensable service connected 
dental condition, a determination is made as to whether it is 
due to combat wounds or other service trauma, the 
significance of which is that for such a condition due to 
service trauma, the veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment. 38 C.F.R. § 17.161.

In support of his present application to reopen the claim, 
the appellant has submitted outpatient medical treatment 
reports, dated from July 2002 through October 2002, from the 
VA Outpatient Center in Ponce, Puerto Rico.  A review of 
these records failed to reveal any treatment reports which 
are material to the issues herein.  The evidence did not 
reflect the veteran to have sustained any dental trauma 
during service.  In addition, the records were silent as to 
any current treatment for dental disorder or jaw condition.  
While these treatment records may be new, they are not 
material to the issues herein, and thus they do not raise a 
reasonable possibility of substantiating either claim for 
service connection.  38 C.F.R. § 3.156.

The veteran, and his representative, have also submitted 
statements and argument in support of his claims to reopen.  
A review of these statements, however, fails to reveal any 
new contentions herein, and reference only materials before 
the RO at the time of its May 1993 decision.  These 
statements are deemed to be cumulative and redundant of his 
prior allegation, and thus not new evidence.  Vargas-Gonzales 
v. West, 12 Vet. App. 321 (1999).  It is not material 
evidence since it does not raise a reasonable possibility of 
substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the May 1993 RO decision which denied 
the claim for service connection for caries, generalized, 
moderate to severe, periodontitis; and denied his claim for 
service connection for impaired masticatory function.  Thus, 
neither claim has been reopened, and the May 1993 RO decision 
remains final.


ORDER

The application to reopen the claim for service connection 
for caries, generalized, moderate to severe, periodontitis, 
is denied.

The application to reopen the claim for service connection 
for impaired masticatory function is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



